                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar. No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant
                                                                 The Bank of New York Mellon f/k/a The
                                                            8    Bank of New York as Trustee for the
                                                                 Certificateholders of CWABS, Inc., Asset
                                                            9    Backed Certificates, Series 2004-AB1
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                     Case No.:    2:16-cv-00549-APG-NJK
                                                                 THE BANK OF NEW YORK AS TRUSTEE
AKERMAN LLP




                                                            13   FOR THE CERTIFICATEHOLDERS OF                       STIPULATION TO EXTEND
                                                                 CWABS, INC., ASSET BACKED
                                                                 CERTIFICATES, SERIES 2004-AB1,                      SUPPLEMENTAL BRIEFING DEADLINES
                                                            14
                                                                                                                     [ECF. NO. 72]
                                                            15                         Plaintiff,
                                                                 vs.                                                 (FIFTH REQUEST)
                                                            16
                                                                 TERRA BELLA OWNERS ASSOCIATION
                                                            17   INC.; MIDNIGHT RAMBLER TRUST;
                                                                 SATICOY BAY LLC, SERIES 7524
                                                            18   MIDNIGHT RAMBLER TRUST; and                                     ORDER
                                                                 HAMPTON & HAMPTON COLLECTIONS,
                                                            19   LLC,

                                                            20                   Defendants.
                                                                 SATICOY BAY LLC SERIES 7524
                                                            21   MIDNIGHT RAMBLER TRUST,

                                                            22                         Counterclaimant,
                                                                 vs.
                                                            23
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            24   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            25   CWABS, INC., ASSET-BACKED
                                                                 CERTIFICATES, SERIES 2004-AB1,
                                                            26
                                                                                       Counter-defendants.
                                                            27

                                                            28
                                                                                                                 1
                                                                 52005572;1
                                                            1             Plaintiff and counter defendant The Bank of New York Mellon f/k/a The Bank of New York

                                                            2    as Trustee for the Certificateholders of CWABS, Inc., Asset Backed Certificates, Series 2004-AB1

                                                            3    (BoNYM), defendant Terra Bella Owners Association, Inc., defendant Midnight Rambler Trust, and

                                                            4    defendant and counterclaimant Saticoy Bay LLC Series 7524 Midnight Rambler Trust submit the

                                                            5    following stipulation to allow the parties seven (7) additional days to file supplemental briefing

                                                            6    pursuant to the court's December 4, 2019 order, ECF No. 62.

                                                            7             The court entered an order allowing the parties to file supplemental briefing addressing the

                                                            8    issue of whether BoNYM had actual notice of the 2012 foreclosure notices by December 16, 2019,
                                                            9    with replies due no later than December 23, 2019. (ECF No. 62 at 3.) The court extended these

                                                            10   deadlines to March 11, 2020, and March 18, 2020, to allow the parties additional time to investigate
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   the actual notice issue and prepare their supplemental briefing. (ECF No. 72 at 2.) The parties
                      LAS VEGAS, NEVADA 89134




                                                            12   stipulate to extending the parties' supplemental briefing deadline by seven (7) days, to March 18,
AKERMAN LLP




                                                            13   2020, with replies due March 25, 2020.

                                                            14            The parties have continued to explore the potential for settlement, and the extension will

                                                            15   allow these discussions to move forward without unnecessarily expending judicial resources.

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                   2
                                                                 52005572;1
                                                             1            This is the fifth request to extend the parties' supplemental briefing deadline. This stipulation

                                                             2   is not made to cause delay or prejudice to any party.

                                                             3            DATED: March 11, 2020.

                                                             4 AKERMAN LLP                                            LAW OFFICES OF MICHAEL F. BOHN
                                                             5  /s/ Nicholas E. Belay, Esq.                            /s/ Adam R. Trippiedi, Esq.
                                                               DARREN T. BRENNER, ESQ.                                MICHAEL F. BOHN, ESQ.
                                                             6 Nevada Bar No. 8386                                    Nevada Bar No. 1641
                                                               NICHOLAS E. BELAY, ESQ.                                ADAM R. TRIPPIEDI, ESQ.
                                                             7 Nevada Bar. No. 15175                                  Nevada Bar No. 12294
                                                               1635 Village Center Circle, Suite 200                  2260 Corporate Circle, Suite 480
                                                             8 Las Vegas, Nevada 89134                                Henderson, Nevada 89074
                                                             9 Attorneys for plaintiff and counter-defendant The Attorneys for defendant Midnight Rambler Trust
                                                               Bank of New York Mellon f/k/a The Bank of New and defendant and counterclaimant Saticoy Bay
                                                            10 York as Trustee for the Certificateholders of     LLC Series 7524 Midnight Rambler Trust
                                                               CWABS, Inc., Asset Backed Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11 2004-AB1
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 LIPSON NEILSON P.C.
                                                            13
                                                                /s/ David T. Ochoa, Esq.
                                                            14 KALEB D. ANDERSON, ESQ.
                                                               Nevada Bar No. 7582
                                                            15 DAVID T. OCHOA, ESQ.
                                                               Nevada Bar No. 10414
                                                            16 9900 Covington Cross Drive, Suite 120
                                                               Las Vegas, Nevada 89144
                                                            17
                                                               Attorneys defendant Terra Bella Owners
                                                            18 Association, Inc.

                                                            19

                                                            20                                                   ORDER

                                                            21
                                                                          IT IS SO ORDERED.
                                                            22

                                                            23
                                                                                                                __________________________________
                                                            24                                                  UNITED STATES DISTRICT JUDGE

                                                            25                                                           3/12/2020
                                                                                                                DATED: __________________________
                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 52005572;1
